Per Curiam.
The error alleged is the admission by the court on cross-examination of certain testimony of the defendant.
*101The issue on the trial was as to the terms of the contract between plaintiff and defendant. The questions allowed related to the terms of a contract by defendant with another person, and that such other person had sued him and recovered judgment.
The fact that he had employed other members of the company for a stated period, as claimed by the plaintiff he had employed her, was admissible upon cross-examination, as tending to affect the credibility of the witness’s version of the contract between the plaintiff and the witness; and the fact that such a contract had been made with another person of the company being competent, the other fact that such other person had recovered for his compensation was also, we think, competent on cross-examination.
The case is very different from O’Hagan v. Dillon (76 N. Y. 170), for in that case the evidence that was allowed could have no possible bearing on the credibility of the witness. We think no error was committed and judgment must be affirmed with costs.